Per Curiam.

It is contended that the defendant is liable to contribution, because he indorsed the old note as surety, and the same relationship continued after the new note was given. But we think that he did not continue in the same relation to the note. He made a new engagement, and he had a right so to do. It is also said, that if the indorsement had been in blank, the holder might have filled it up with an obligation on the part of the defendant to be a surety ; but here the defendant himself filled ip the indorsement with an engagement to *122guaranty merely. The sureties were in effect principals, so f"ar as regards the guarantor. The law raises no implied promise on the part of a guarantor to contribute in the case of a surety’s paying the note, as it does on the part of a co-surety.

Judgment for the defendant.